Per Curiam:

The court’s attention has been called to a defect in the statement of this case contained in the original opinion, filed June 11, 1904, and in the report of the decision contained in volume 69 of the Kansas Reports, at page 564. It is there said that the agent took a written application for insurance upon sundry “articles of personal property in the aggregate sum of $2750.” (Page 565.) The application in fact covered improvements upon real property, consisting of a stone barn with shingle roof, and shed attached, and a shingle-roof frame comcrib. The insurance applied for on these buildings made up $700 of the Aggregate stated, and the judgment in favor of the plaintiff was based in part upon their destruction by fire. The last line on page 565 of the report of the case should read “articles of real and personal property,” etc. It is more than likely the words “real and” were dropped through a stenographic error when the preliminary draft of the opinion was copied for filing, and the omission was not detected because no point was made in the case on the character of the property insured. The error might become important in cases not involving chapter 142 of the Laws of 1897, fixing the liability of fire insurance companies in certain cases.